723 N.W.2d 813 (2006)
Barbara GEARY, Plaintiff-Appellee,
v.
C & K MUFFLERS, INC., d/b/a Maxi Muffler and Charles L. Finney, Defendants-Appellees, and
Secura Insurance Company, Garnishee Defendant-Appellant, and
Rinelle Simpson and Kristy J. Finney, Defendants.
Docket No. 131653. COA No. 267105.
Supreme Court of Michigan.
November 29, 2006.
On order of the Court, the application for leave to appeal the June 6, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.